Reasons for Allowance

1. 	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious a system comprising:
a parking assist apparatus a vehicle, comprising: 
an information acquiring device configured to acquire vehicle peripheral information including information on an object present in a periphery of the vehicle, and 
information on a partition line drawn on a road in the periphery of the vehicle; 
an electronic control unit including at least one processor programmed to: 
set a target region based on the vehicle peripheral information, and 
set, as a target path, a path for moving the vehicle to the target region, the target region being a region which is occupied by the vehicle at a time point at which the vehicle completes parking or exiting from a parking space on an assumption that the vehicle moves from a current position of the vehicle; and 
perform a parking assist control for changing a steering angle of the vehicle according to the set target path in such a manner that the vehicle moves along the target path, 
wherein, in a case where the information acquiring device acquires, in a period from a first time point on and after a path setting time point at which the target path is set until a second time point at which the vehicle reaches the target region, information on a new object which has not been detected at the path setting time point, 3 
determine whether the new object is a stationary object or a moving object based on the vehicle peripheral information, 
wherein, in a case that the new object is the stationary object, when a cancel condition is satisfied, cancel the assist control and inform the driver that the parking control is cancelled, the cancel condition being a condition which is satisfied when there is a high possibility that the new object is an obstacle which obstructs the vehicle when the vehicle travels along the target path, and 
after a third time point at which the parking assist control is cancelled, not perform the parking assist control until the target path and sets the target path with respect to newly set target region, and 
wherein, in a case that the new object is the moving object, when a pause condition is satisfied, pause the parking assist control and inform the driver that the parking assist control is paused, the pause condition being a condition which is satisfied when there is a high possibility that the new object is an obstacle which obstructs the vehicle when the vehicle travels along the target path, and 
in a pause period from a fourth time point at which the pause of the parking assist control is started until a predetermined time threshold elapses, when a resume condition is satisfied, resume the parking assist control in accordance with the target path used until the fourth time point at which the pause of the parking assist control is started, the resume condition being a 4 condition which is satisfied when there is a high possibility that the new object is not an obstacle which obstructs the vehicle when the vehicle travels along the target path used until the fourth time point at which the pause of the parking assist control is started.
In particular, the prior art is silent in teaching, or suggesting a method wherein, in a case that the new object is the moving object, when a pause condition is satisfied, pause the parking assist control and inform the driver that the parking assist control is paused, the pause condition being a condition which is satisfied when there is a high possibility that the new object is an obstacle which obstructs the vehicle when the vehicle travels along the target path, and 
in a pause period from a fourth time point at which the pause of the parking assist control is started until a predetermined time threshold elapses, when a resume condition is satisfied, resume the parking assist control in accordance with the target path used until the fourth time point at which the pause of the parking assist control is started, the resume condition being a 4 condition which is satisfied when there is a high possibility that the new object is not an obstacle which obstructs the vehicle when the vehicle travels along the target path used until the fourth time point at which the pause of the parking assist control is started.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661